               Case 2:19-cv-01789-JAD-VCF Document 11 Filed 08/07/20 Page 1 of 1



 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Sumayah Hodges,                                             Case No.: 2:19-cv-01789-JAD-VCF

 4              Plaintiff
         v.
 5                                                                  Order Denying Motion in
         State of Nevada, et al.,                                         Closed Case
 6
                Defendants                                                  [ECF No. 9]
 7

 8             Five months ago, the court closed this case. The plaintiff had not paid the filing fee or

 9 completed a proper application to proceed in forma pauperis, she was ordered to file a new

10 complaint because hers was illegible, and mail was being returned because the plaintiff had not

11 updated her address with the court. 1 The court would have dismissed the case, but because the

12 lack of a legible complaint left the plaintiff with no claims, the case was simply closed. 2

13             Plaintiff has now filed a 76-page document entitled “Change of Address/Special

14 Considerations.” To the extent that Hodges seeks to advise the court of her new address, the

15 court’s records have been updated accordingly. To the extent that Hodges seeks to take any

16 further action or seek any relief in this closed case, including seeking orders for “return of

17 property,” the annulment of marriages, a ten billion dollar cashier’s check, and for “this Court to

18 purchase a new G65 or Rose [sic] Royce Phantom in any color (burgany [sic] or black if

19 possible) and have it special delivered” to her, IT IS HEREBY ORDERED that the request [ECF

20 No. 9] is DENIED. Plaintiff is advised THAT THIS CASE HAS BEEN CLOSED and that

21 NO FURTHER DOCUMENTS MAY BE FILED IN THIS CLOSED CASE.

22
                                                       _________________________________
23   1
         See ECF Nos. 4, 5, 6.                         U.S. District Judge Jennifer A. Dorsey
     2
                                                       Dated: August 7, 2020
         See ECF Nos. 7, 8.
